UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 11-6361


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOHN ERIC HUGHES,

                Defendant - Appellant.



                             No. 11-6365


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOHN ERIC HUGHES,

                Defendant - Appellant.




Appeals from the United States District Court for the Eastern
District of Virginia, at Richmond.    James R. Spencer, Chief
District Judge. (3:00-cr-00004-JRS-2)


Submitted:   July 28, 2011                 Decided:   August 2, 2011


Before SHEDD, AGEE, and DIAZ, Circuit Judges.
Affirmed by unpublished per curiam opinion.


John Eric Hughes, Appellant Pro Se.  David Thomas Maguire,
Elizabeth Wu, Assistant United States Attorneys, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            In    these     consolidated         appeals,       John      Eric    Hughes

challenges the district court’s orders rejecting his efforts to

revisit an earlier order denying Hughes’ motion for reduction of

sentence    under    18    U.S.C.     § 3582(c)(2)           (2006).      Because      the

district    court    lacked     the      authority      to    revisit     its    earlier

§ 3582 order, we affirm.           See United States v. Goodwyn, 596 F.3d

233, 235-36 & n.* (4th Cir.), cert. denied, 130 S. Ct. 3530

(2010).     Hughes’       motion    to    proceed      upon    the     full   record    is

denied.     We dispense with oral argument because the facts and

legal    contentions      are   adequately       presented       in     the    materials

before    the    court    and   argument       would    not     aid    the    decisional

process.

                                                                                 AFFIRMED




                                           3